United States Court of Appeals
                                                                       Fifth Circuit
                                                                    F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                                                                   November 14, 2006
                          FOR THE FIFTH CIRCUIT
                                                                 Charles R. Fulbruge III
                                                                         Clerk
                               No. 06-40588
                             Summary Calendar



                        UNITED STATES OF AMERICA,

                                                      Plaintiff-Appellee,

                                   versus


                          RANDY CRAIG ROCHELLE,
                                                      Defendant-Appellant.



            Appeal from the United States District Court
                  For the Eastern District of Texas

                        (USDC No. 1:05-CR-68-ALL)

Before KING, HIGGINBOTHAM, and GARZA, Circuit Judges.
PER CURIAM:*

      Defendant Randy Craig Rochelle pleaded guilty to possession of

child pornography in violation of 18 U.S.C. § 2252(a)(2)(B).                His

plea agreement preserved his right to appeal the district court’s

suppression ruling, which we affirm.

      A FBI search of Rochelle’s home in Beaumont revealed an

extensive collection of child pornography.          Rochelle contends that

the good-faith exception to the exclusionary rule does not apply

because the search warrant was based on an affidavit so lacking in


      *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
indicia of probable cause as to render belief in its existence

entirely unreasonable.1      We disagree.

     In general, “[a]n officer may rely in good faith on the

validity of a warrant so long as the warrant is supported by more

than a bare bones affidavit.”2        The search warrant affidavit here

was not bare bones.

     The affidavit reported that for a thirty day period the FBI

monitored the “Shangri_la” website receiving emails just as members

of the eGroup would and received 77 emails, which contained 22

images of child pornography and 10 images of child erotica.               The

FBI obtained the subscriber list to Shangri_la which included the

appellant, who was a member for 7 days until the site was shut down

by Yahoo. During that seven day period, the appellant would have

received 24 emails.      The affiant reported that one of those 24

emails   contained   three   photographs    of   a    pre-pubescent     female

wearing only white underwear.         Another email had four pictures

containing a nude, pre-pubescent female.             The affiant classified

all of these pictures, conservatively, as child erotica.

     Appellant now urges that these pictures of a nude child were

mere erotica and, as such, did not suggest a fair probability that

he was also in possession of child pornography.              This argument

surely would have held the interest of a jury had he gone to trial,



     1
      United States v. Cherma, 184 F.3d 403, 407 (5th Cir. 1999).
     2
      United States v. Cisneros, 112 F.3d 1272, 1278 (5th Cir. 1997).

                                     2
but it does not convince us that the lack of probable cause was so

obvious as to “render official belief in its existence entirely

unreasonable.”3     The    district    court’s     suppression     ruling    is

AFFIRMED.




      3
       United States v. Leon, 468 U.S. 897, 923 (1984) (internal quotation marks
omitted).

                                       3